Citation Nr: 1211746	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08 14-851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating greater than 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the above claim.

In November 2010, the Board remanded the matter to the RO for the purpose of obtaining additional evidence and providing the Veteran with a current VA examination. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by chronic and severe occupational and social impairment with intermittent but regular periods of increased depression and instability, including suicidal ideation, productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants a 100 percent disability evaluation for the Veteran's service-connected PTSD, which constitutes a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's November 2010 Remand order is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

In November 2006, the Veteran filed a claim contending that the symptoms of his service-connected PTSD had worsened such that he was entitled to a higher rating.  Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the application of staged ratings is inapplicable in this case. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  Consequently, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence in support of its findings and may not substitute its own medical opinion).

The criteria for evaluating PTSD are found at 38 C.F.R. 4.130, Diagnostic Code 9411.  A 30 percent evaluation is warranted where there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning with normal routine behavior, self-care, and conversation, due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks occurring once a week or less, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, and recent events.

A 50 percent evaluation is warranted there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where this is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature employed in the portion of the rating schedule that addresses service-connected mental disorders is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under the GAF scale in the DSM-IV, scores from 61 to 70 correspond to mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), with generally good functioning and some meaningful interpersonal relationships.  Scores from 51 and 60 correspond to moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  Scores from 41 and 50 correspond to serious symptoms (e.g. suicidal ideation, severe obsessional rituals, and frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends or unable to keep a job).  Scores from 31 and 40 correspond to some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Scores from 21 and 30 correspond to behavior that is considerably influenced by delusions or hallucinations, serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, or suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  Scores from 1 to 10 correspond to a persistent danger of severely hurting self or others (e.g., recurrent violence), or a persistent inability to maintain minimal personal hygiene, or a serious suicidal act with a clear expectation of death.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.   Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

VA mental health treatment records dated from May 2005 show that the Veteran is followed in the Mental Health Clinic at the VA Medical Center in Tuscaloosa, Alabama, for PTSD and depression, complicated by chronic pain.  At the time of the May 2005 appointment, he was taking alprazolam as previously prescribed, but noted that it was no longer helping as much as it had previously.  His affect was anxious, tense, and sad, and he reported sleeplessness and regularly dreaming about Vietnam.  He also admitted to turning the ringer off on his phone and isolating from other people.  He explained that he just did not feel like doing anything.  The diagnosis was chronic PTSD with increased dysphoria and a GAF score of 45 was assigned.  The Veteran's psychiatrist prescribed fluoxetrine, in place of the previously prescribed cyproheptadine, to supplement buproprin, prescribed for mood, and continued alprazolam, prescribed for anxiety.  

At a follow-up appointment in June 2005, the Veteran reported fewer nightmares since the change in medication, but will still depressed, anxious, tense, and sad, and reported increased fatigue and short-term memory loss.  As a result fluoxetrine was discontinued and quetiapine was prescribed.  A month later, in August 2005, the Veteran complained that his new medication made him feel "really bad, almost like a hangover."  He also reported an ongoing low mood, low energy, and social isolation.  He was also observed to be tense and shifted frequently.  As a result, quetiapine was discontinued and trazodone was prescribed.  In October 2005, the Veteran still suffered from an ongoing low mood, low energy, and social isolation.  His medical problems were increasingly symptomatic due to problems obtaining regular refills of his prescriptions for those conditions.  The Veteran did not feel that the trazodone was helping his sleep pattern.  As a result, this medication was discontinued and mirtazapine was prescribed.

The Veteran's next appointment was in January 2006.  He complained that he could not get out of the depression.  He was bothered by fireworks over the holidays as well as spending the holidays without his mother, who was in a nursing home.  He stated that he never leaves the house, does not sleeping well, and does not have a sex life.  Although he thought of himself to be a very tidy person, he had not felt like washing dishes.  He also did not feel like the new medication was doing anything, but reported no side effects.  Therefore, his prescription was continued, but the dosage was increased.  

He was next seen at VA in September 2006.  The psychiatrist noted that the Veteran had been very depressed at the last appointment in January.  Since then, his mother had passed away, and he had not left the house at all.  He said he was worse than he had ever been.  His xanax prescription had been discontinued after he self-medicated with an increased dosage around the time of the death of his mother, and he complained of withdrawal symptoms.  He stated that "for the last three months, I've just been existing" and reported feeling physically ill and living off milk for days at a time.  His alprazolam prescription was reinstated and his other medications were continued as previously prescribed.

The Veteran was provided with a VA examination in January 2007.  The examiner noted that he was taking xanax for anxiety and citalopram for depression.  The Veteran said that he did not feel that the medications he had been taking were very helpful with the exception of the new prescription for citalopram, which he thought helped him to get out of the house more often.  He reported having been jailed briefly in the past for leaving the house with his medications all in one bottle and without a prescription.  The Veteran said he had no friends but had been interacting with his neighbor who lived next door and was also on disability.  He said that he mostly just watches television, stays in the house, and does not want to see anybody.  His memory was shown to be mildly impaired.  He reported difficulty falling and staying asleep.

The Veteran had not worked since 1999 due to his back problems.  His PTSD symptoms included the following:  recurrent and intrusive distressing recollections of the event; intense psychological stress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; effects to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollection of the trauma; feeling of detachment or estrangement from others; and difficulty falling and staying asleep.  

His symptoms were described as frequent, severe, and chronic.  A GAF score of 45 was assigned.  The examiner determined that the Veteran had reduced reliability and productivity due to PTSD symptoms, specifically an inability to sleep, flashbacks, depression, and isolation, and that there were not disorders other than PTSD that were responsible for impairment in the Veteran's psychosocial adjustment or life quality.

In March 2007, the Veteran saw his VA psychiatrist and reported that he was "doing fine" and happy with his medication.  No changes were made.  Later that year, in August 2007, the Veteran asked about his GAF score and was told that his highest GAF score over the last year was 45.  In September 2007, the Veteran was seen for a mental health evaluation and said that just when he thought he had finally resolved his issues with his medication to the point where he had a good quality of life, everything starting going downhill.  He said he lost his new girlfriend due to his constant irritability and never felt well enough to go anywhere.  His affect was anxious, tense, and dysphoric.  His physician noted that the Veteran suspected his neighbors of stealing his medication out of his mailbox and had reported this to the police.  He was upset that a doctor had diagnosed him with an overdose when he had not exceeded his prescription and stated that if he wanted out of this life, had had a .44 special and would not overdose.  His diagnosis was chronic and dysphoric posttraumatic stress disorder.

In April 2008, the psychiatrist noted that the Veteran had been highly symptomatic at the last appointment in August 2007.  The Veteran was anxious, tense, and dysphoric, but related that he was "doing all right."  He had stopped taking one of his medications as his primary care provider had suggested that it might be causing his fatigue.  The Veteran thought it had been making his depression worse.  He reported feeling better, but also having more nightmares and sleeplessness.  The Veteran completed a depression screening that suggested moderate depression.  In September 2008 he was still having medication issues and was not sleeping well.  The VA psychiatrist discontinued all medications but alprazolam and recommended a full spectrum light therapy trial.  The psychiatrist also noted that the Veteran had warning signs that would indicate an increased suicide risk.

In September 2008, the Veteran walked in to the psychiatry clinic at the VA Medical Center in Birmingham, Alabama, to request a xanax refill as withdrawal from xanax was making him depressed.  He reported that his PTSD symptoms were mild and a GAF score of 61 was assigned.  The VA psychiatrist provided a five day refill of xanax and referred the Veteran back to his treating psychiatrist at the Tuscaloosa VAMC for reassessment of his depression medication.

In April 2009, the Veteran was still taking alprazolam but continued to report nightmares.  He asked to go back on trazodone as he felt it helped with those symptoms in the past.  In August 2010, he said he was doing "all right" with the alprazolam but was having complications of sleepiness with the trazodone.  The prescription was discontinued.  He asked for a refill for xanax to help him sleep.

It should be noted that the Veteran's medical records show that he experienced complications with a 2008 surgery that exacerbated his psychological symptoms.  For example, VA treatment notes from May 2009 show that he said he felt like he was going to "blow his head off at home" when an additional procedure was postponed.  An internal medicine resident discussed the situation with the Veteran in greater detail, and he assured the VA resident that would not harm himself.

In January 2011, the Veteran was provided with an additional VA examination in order to assess the current severity of his PTSD.  At that time, he was prescribed alprazolam and diphenhydramine, but did not regularly take the latter medication due to the reported side effects.  The Veteran said that alprazolam helped with his anxiety but was not as effective as it had been in the past at alleviating his symptoms.  He reported suffering from a chronic depressed mood, which he partially attributed to always being at his house with no transportation.  He reported some improvement in mood due to having pet cats.  He reported two past instances of suicidal ideation, most recently one year ago when he got out his gun.  He sold the gun after that incident.  He reported no active suicidal intent at the time of the examination and stated that he had been provided with the crisis hotline number should any suicidal ideation reoccur.  He did report having crying spells on a regular basis.

The Veteran was noted to be single, never married, and with no children.  His parents are deceased and he lives alone.  He reported not having many friends, only a couple of friends that he sees a couple of times a week, and ongoing relationships with his brother and sister.  The examiner determined that the Veteran was moderately to severely impaired with regard to psychosocial functioning.

The Veteran also reported sleep impairment.  Specifically, he stated that he is only allowed to sleep four hours a night.  The report also shows panic attacks, moderate but brief, on a variable basis, related to his breathing difficulties.  He denied moodiness or significant anger or irritability issues and stated that was "more depressed than anything."  His memory was mildly impaired.

The examiner noted that the Veteran has recurrent and intrusive distressing recollections of the stressful event, including images, thoughts, and perceptions, as well as physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He also avoids thoughts, feelings, or conversations associated with the trauma and activities, places, or people that arouse recollections of the trauma.  There was also a markedly diminished interest or participation in significant activities and a feeling of detachment or estrangement from others.  The examiner also noted difficulty falling or staying asleep and an exaggerated startle response.  The Veteran stated that he sometimes breaks out crying when he watches television and has distressing recollections.  He is not able to watch war movies.  He did not remember his recent nightmares but stated that he has woken up crying at times.  His symptoms were described as moderate, chronic, and ongoing and a GAF score of 50 was assigned.

With regard to functional status and quality of life, the examiner determined that the Veteran reported sleep disruption, social withdrawal, anxiety, depressive symptoms, and crying spells.  His symptoms were noted to be apparently exacerbated by physical health problems and psychosocial stressors.  Psychosocial functioning impairment was determined to be at least partially attributable to PTSD. Occupational functioning was determined to be moderately impaired with regard to PTSD symptoms, but the Veteran was not considered unemployable due to PTSD symptoms alone.  The examiner also noted that the Veteran reported depressive symptoms in relation to physical health problems and psychosocial stressors that were noted to be independently responsible for impairment in psychosocial adjustment and life quality; however, elsewhere in the report the examiner attributed the Veteran's depressive symptoms to his PTSD.  The Veteran's prognosis was guarded given the chronicity of his condition.  Overall, the examiner determined that the Veteran had reduced reliability and productivity due to his PTSD symptoms, such as sleep disruption, social withdrawal, anxiety, crying spells, and, as noted above, depressive symptoms.

In summation, review of the record shows that the Veteran's symptoms of PTSD are manifested by persistent nightmares, sleeplessness, chronic depression, regular crying spells, anxiety, and a persistent lack of interest in social interaction and activities outside of the home.  The Veteran's is totally occupationally impaired due to disorders other than PTSD, but his PTSD symptoms, considered alone, would be productive of some degree of occupational impairment.  His PTSD symptoms are exacerbated by his medical disorders and also interfere with his treatment for these conditions.  His VA treatment records show a long and regular history of mental health treatment with multiple unsuccessful attempts to fully treat the Veteran's depressive symptoms and sleeplessness with several different psychiatric medications.  Lastly, the record shows that there have been at least two instances of suicidal ideation, ultimately resulting in the Veteran selling his handgun to avoid the threat of danger to himself.

In consideration of all the evidence of record, the Board finds that the overall disability picture for the Veteran's PTSD most closely approximates a 100 percent rating, warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  As noted above, the symptoms listed in the VA's general rating formula for mental disorders are only examples of the type and degree of the symptoms that correspond to a particular rating.  Mauerhan, 16 Vet. App. at 442-44.  

Here, the record shows that the Veteran suffers from chronic and severe symptoms of depression that result in a near-constant state of social isolation.  The Veteran does not work and has few friends.  The record shows that he has problems maintaining any new relationships due to his irritability.  He isolates from the few contacts that he has for extended periods, and experiences periods of severely exacerbated symptomatology, including suicidal ideation, when his medical problems increase in severity.  Furthermore, his psychological symptoms appear to interfere with his ability to seek regular care and obtain the appropriate treatment for his medical disorders.  Furthermore, in determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the higher rating is denied.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In this case, in affording the benefit of the doubt, the Veteran meets the criteria for a 100 percent rating for PTSD, based on the overall conclusions indicated in the medical evidence, as set forth above.


ORDER


Entitlement to an evaluation of 100 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


